FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

JAVIER DIAZ-RAMOS,                          
                             Petitioner,            No. 02-71208
                    v.
                                                    Agency No.
                                                    A75-482-334
ALBERTO R. GONZALES,* Attorney
General,                                              ORDER
                     Respondent.
                                            
                         Filed April 13, 2005

      Before: Alfred T. Goodwin, Robert R. Beezer, and
          Diarmuid F. O’Scannlain, Circuit Judges.


                               ORDER

   In light of Lanza v. Ashcroft, 389 F.3d 917 (9th Cir. 2004),
the motion of the Attorney General to remand this case to the
Board of Immigration Appeals for a clarification of the
grounds for its affirmance of the Immigration Judge’s denial
of Diaz-Ramos’ cancellation of removal application is
GRANTED. This Court will not entertain any further appeals
by petitioner concerning whether his removal would result in
exceptional and extremely unusual hardship to his United
States citizen children. 8 U.S.C. § 1252(a)(2)(b); see Romero-
Torres v. Ashcroft, 327 F.3d 887, 888 (9th Cir. 2003).

  The case, presently set for oral argument on April 15, 2005,

  *Alberto R. Gonzales is substituted for his predecessor, John Ashcroft,
as Attorney General of the United States, pursuant to Fed. R. App. P.
43(c)(2).

                                 4413
4414              DIAZ-RAMOS v. GONZALES
in San Francisco, California, is removed from the oral argu-
ment calendar.

  VACATED and REMANDED.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2005 Thomson/West.